OPINION
PER CURIAM.
Terrance Doka appeals his comiction for unlawful dumping, in violation of § 6-113 of the Nation’s Law and Order Code. He argues that his conviction is invalid because the Nation prosecuted him for unlawful dumping without following the detailed procedures set out in the Nation’s Environmental Code (Chapter 23 of the Nation’s Law and Order Code). Those detailed procedures, however, are not required when a violation of the Environmental Code (which is more comprehensive than § 6-113 and which is largely enforced through civil sanctions) also constitutes an offense under § 6-113. The Environmental Code explicitly preserves prosecutions under § 6-113 by providing that “[a]ny person who violates any provision of this Article that is specifically criminalized pursuant to Chapter 6 Section 113 of the Criminal Code shall be guilty of a criminal offense” (§ 23-12), and by further providing that the Environmental Code su-percedes all prior solid waste laws, ordinances or policies of the Nation “[ejxeept for Chapter 6, Section 6-113” (§ 23-16). Violations of § 6-113 may therefore be prosecuted, as they were before the adoption of the Environmental Code, as ordinary criminal actions.
The judgment of the Trial Court is affirmed.

It is so ordered.